Title: To Benjamin Franklin from ——— Desegray, 16 April 1777
From: Desegray, ——
To: Franklin, Benjamin


Ce 16 Avril [1777?].
M. Desegray, Neg[ocian]t de St. Malo, logè à Paris à l’hôtel de Nock, ruë de Richelieu, No. 154, est venu pour presenter ses Respects à Son Excellence, et pour luy remettre la lettre cy jointe. Il la prie de vouloir bien, s’il veut faire reponse à cette lettre, l’envoyer chez luy à l’hôtel susdit, ou de luy faire sçavoir si et quand il pourra venir la prendre à Passy.
 
Notation: DeSegray.
